Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant's arguments filed on 9/6/2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) Rather, the MPEP is clear in pointing out the bounds within which the claim must be interpreted, and the MPEP likewise makes clear that those bounds are not determined by the Examiner. Taking the present case as a general example, what passages of the specification would be reasonably understood by the person of ordinary skill as disclosing that the claimed method, or any portion of it, could be performed as a mental process? The Examiner has identified none and, in fact, there are none. More specifically, where, in the specification, is there any suggestion that would be reasonably understood by a person of ordinary skill in the art as indicating that the claimed "collecting,,, "using,,, and "enabling" processes collectively could, or would, be performed as a mental process? In fact, there is no such suggestion in the specification, which is why the Examiner has failed to identify one. Thus, the Examiner's allegation that insofar as the claims recite these elements, the claims encompass "mental observations" is inconsistent with the specification ... As exemplified above, the Examiner has provided no proof whatsoever that (i) a person of ordinary skill in the art, (ii) interpreting the claims in light of the specification (as also interpreted by the person of ordinary skill) in a reasonable way, would (iii) arrive at the claim interpretations relied upon by the Examiner. Because the Examiner has failed to carry the burden imposed by the MPEP and the cases, the Examiner's allegations that the claims are directed to mental processes are simply not credible. (b) Second, these passages are discussing either workload domains or hosts—neither of which is a virtual desktop instance. A workload domain is “an abstraction” that is “a set of policies that are configurable by a user during the deployment process...”. Id. at {[0001]. And, a host is a physical computer. See id. at {[0017]-[0019] and FIG. 1. However, the claim element expressly notes that it is data about a virtual desktop instance that is being obtained ... the Examiner has failed to demonstrate that a person of ordinary skill in the art having the benefit of (i) the specification, and (ii) knowledge generally available in the art, would not understand the scope of the claims
(b) Xu focuses on compute nodes and a scheduling layer accessing data instead of enabling the customers to retrieve data according to their respective data retrieval frequency. 
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. 
MPEP clearly and explicitly points out “Examiners should determine whether a claim satisfies the criteria for subject matter eligibility by evaluating the claim in accordance with the following flowchart ... As shown in the flowchart, Step 1 relates to the statutory categories and ensures that the first criterion is met by confirming that the claim falls within one of the four statutory categories of invention. See MPEP § 2106.03 for more information on Step 1. Step 2, which is the Supreme Court’s Alice/Mayo test, is a two-part test to identify claims that are directed to a judicial exception (Step 2A) and to then evaluate if additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception). See MPEP § 2106.04 for more information on Step 2A and MPEP § 2106.05 for more information on Step 2B. The flowchart also shows three pathways (A, B, and C) to eligibility: Pathway A: Claims taken as a whole that fall within a statutory category (Step 1: YES) and, which may or may not recite a judicial exception, but whose eligibility is self-evident can be found eligible at Pathway A using a streamlined analysis. See MPEP § 2106.06 for more information on this pathway and on self-evident eligibility. Pathway B: Claims taken as a whole that fall within a statutory category (Step 1: YES) and are not directed to a judicial exception (Step 2A: NO) are eligible at Pathway B. These claims do not need to go to Step 2B. See MPEP § 2106.04 for more information about this pathway and Step 2A. Pathway C: Claims taken as a whole that fall within a statutory category (Step 1: YES), are directed to a judicial exception (Step 2A: YES), and recite additional elements either individually or in an ordered combination that amount to significantly more than the judicial exception (Step 2B: YES) are eligible at Pathway C. See MPEP § 2106.05 for more information about this pathway and Step 2B. Claims that could have been found eligible at Pathway A (streamlined analysis), but are subjected to further analysis at Steps 2A or Step 2B, will ultimately be found eligible at Pathways B or C. Thus, if the examiner is uncertain about whether a streamlined analysis is appropriate, the examiner is encouraged to conduct a full eligibility analysis. However, if the claim is not found eligible at any of Pathways A, B or C, the claim is patent ineligible and should be rejected under 35 U.S.C. 101” (MPEP 2106 Patent Subject Matter Eligibility, III SUMMARY OF ANALYSIS AND FLOWCHART).
	As depicted in the claim rejections - 35 USC § 101 in the OA mailed on 6/2/22, the examiner determines whether a claim satisfies the criteria for subject matter eligibility by evaluating the claim in accordance with the aforementioned flowchart in accordance with the MPEP 2106.
In claims 1, 9, and 17, the limitation of “using the information, and work window information, to calculate a respective data retrieval frequency for each of the customers”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas since mere data retrieval frequency for each customer can be calculated through human mental process based on obtained data access patterns along with work window information. 
The limitation of “enabling the customers to retrieve data according to their respective data retrieval frequency”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Human Activity” grouping of abstract ideas since relevant data can be retrieved by the customers (or humans) based on the calculated data retrieval frequency.
Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “the one or more hardware processors and non-transitory storage medium” to perform collecting, using, and enabling steps.
The collecting step is recited at a high level of generality (i.e., as a general means of gathering information concerning respective data access patterns of one or more customers used in the using step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The using and enabling steps are also recited at a high level of generality, and merely automates the using and enabling steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e., hardware processors). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., hardware processors). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both using and enabling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the hardware processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
As to point (b), the examiner respectfully disagrees with the applicant’s argument. Claims 1, 9, and 17 disclose “enabling the customers to retrieve data according to their respective data retrieval frequency” without further limitations, e.g., how to enable the customers to retrieve data, etc., in detail. Instead, the system, somehow, enables the customers to retrieve any piece of, what so we called, data according to the data retrieval frequency.
Xu explicitly discloses “The scheduling layer 201 is configured to schedule a received operation request to one or more compute nodes (one or more servers 202), to perform calculation on the compute node based on data and the operation request “ (paragraph [0112]), “after accessing the operation layer, a device such as user equipment or an application server may submit an operation request to the operation layer, and the operation request is used to perform calculation based on corresponding data” (paragraph [0113]) and “The platform layer scheduling policy includes... a data access frequency-based scheduling policy” (paragraph [0117]). 
In other words, orchestration layer including scheduling queue and scheduling layer enables the devices (e.g., UEs) to retrieve data by performing the calculation on compute node(s) according to platform layer scheduling policy (e.g., a data access frequency-based scheduling policy) upon receiving the respective operation request from the devices.
For at least the foregoing reasons, Farkas discloses the every feature of independent claims 1, 9, and 17 and thus can anticipate these claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.
In claims 1, 9, and 17, the limitation of “using the information, and work window information, to calculate a respective data retrieval frequency for each of the customers”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of “enabling the customers to retrieve data according to their respective data retrieval frequency”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “the one or more hardware processors” to perform collecting, using, and enabling steps. 
The collecting step is recited at a high level of generality (i.e., as a general means of gathering information concerning respective data access patterns of one or more customers used in the using step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The using and enabling steps are also recited at a high level of generality, and merely automates the using and enabling steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (i.e., hardware processors). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e., hardware processors). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both using and enabling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that the hardware processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claims 2-8, 10-16, and 18-20 are also rejected based on its respective dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1-5, 9-13, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2020/0412835, hereinafter Xu).

Regarding claim 1, Xu discloses 
A method, comprising:
collecting information concerning respective data access patterns of one or more customers (paragraph [0113]: after accessing the operation layer, a device such as user equipment or an application server may submit an operation request to the operation layer, and the operation request is used to perform calculation based on corresponding data; paragraph [0128]: the operation request record may further include request frequency of each operation request, an execution time of each operation request, and the like);
using the information, and work window information, to calculate a respective data retrieval frequency for each of the customers (paragraph [0114]: Referring to FIG. 3, used scheduling policies include two types: an operation layer scheduling policy and a platform layer scheduling policy; paragraph [0117]: The platform layer scheduling policy includes... a data access frequency-based scheduling policy; paragraph [0128]: the operation request record may further include request frequency of each operation request, an execution time of each operation request, and the like); and
enabling the customers (paragraph [0113]: after accessing the operation layer, a device such as user equipment or an application server may submit an operation request to the operation layer, and the operation request is used to perform calculation based on corresponding data) to retrieve data (paragraph [0112]: The scheduling layer 201 is configured to schedule a received operation request to one or more compute nodes (one or more servers 202), to perform calculation on the compute node based on data and the operation request) according to their respective data retrieval frequency (paragraph [0117]: The platform layer scheduling policy includes... a data access frequency-based scheduling policy).
Regarding claim 9 referring to claim 1, Xu discloses A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: ... (paragraph [0276]: The computer-readable storage medium stores at least one instruction, and when the instruction is loaded and executed by a processor, the computer is enabled to perform the operations performed by the scheduler in the foregoing embodiments).
Regarding claim 17 referring to claim 1, Xu discloses A system, comprising: one or more hardware processors; and a non-transitory storage medium having stored therein instructions that are executable by the one or more hardware processors to perform operations comprising: ... (paragraph [0276]: The computer-readable storage medium stores at least one instruction, and when the instruction is loaded and executed by a processor, the computer is enabled to perform the operations performed by the scheduler in the foregoing embodiments).

Regarding claims 2 and 10, Xu discloses 
wherein the method is performed by a data collection scheduler that operates in a multi tenancy environment that supports the data requirements of all of the customers (Fig. 2, paragraph [0113]: after accessing the operation layer, a device such as user equipment or an application server may submit an operation request to the operation layer, and the operation request is used to perform calculation based on corresponding data; paragraph [0112]: The scheduling layer 201 is configured to schedule a received operation request to one or more compute nodes (one or more servers 202), to perform calculation on the compute node based on data and the operation request).

Regarding claims 3, 11, and 20, Xu discloses 
further comprising weighting the collected information, and weighting information is used in calculation of the data (paragraph [0138]: The quantity of requests indicates a quantity of operation requests corresponding to the directed edge, and the weight indicates execution frequency of the operation request corresponding to the directed edge, and the execution frequency of the operation request corresponding to the directed edge may be determined based on execution frequency of the operation request in the operation request record).

Regarding claims 4, 12, and 19, Xu discloses 
wherein one of the data retrieval frequencies is recalculated automatically based on changes to data of the customer to which that data retrieval frequency applies (paragraph [0128]: the operation request record may further include request frequency of each operation request, an execution time of each operation request, and the like; paragraph [0141]: the scheduler may update the log record, and update the association relationship diagram based on an updated log record. The update process includes: determining a plurality of updated operation requests and execution frequency of each updated operation request based on an updated operation request record, where the plurality of updated operation requests may be remaining operation requests after the operation request that has been completely executed is removed, and execution frequency of some remaining operation requests may be changed because the operation requests have been executed in the current operation execution process. Therefore, the execution frequency needs to be updated, or after the current operation execution process ends, the plurality of updated operation requests may be operation requests that need to be executed in a next operation execution process).

Regarding claims 5 and 13, Xu discloses 
wherein the collected information comprises data access frequency information (paragraph [0128]: the operation request record may further include request frequency of each operation request, an execution time of each operation request, and the like).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0412835, hereinafter Xu) in view of Ishikawa (US 2017/0010830, hereinafter Ishikawa).

Regarding claim 6 and 14, Xu does not explicitly disclose wherein the collected information comprises information about least recently accessed data. Ishikawa discloses selecting remote device wherein the collected information comprises information about least recently accessed data (paragraph [0119]: As an algorithm of selecting an entry in which data is stored in the data memories 22 and 32, the LFU (Least Frequently Used) may be employed. In this case, in the tag memories 21 and 31, in place of the LRU bit, LFU information indicative of data access frequency is stored). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu by selecting an entry in which data is stored in the data memories by employing LFU (Least Frequently Used) indicative of data access frequency Ishikawa. The motivation would have been to effectively reduce power consumption (Ishikawa abastract).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0412835, hereinafter Xu) in view of Lowry et al. (US 10,078,643, hereinafter Lowry).

Regarding claims 7 and 15, Xu does not explicitly disclose wherein the collected information comprises data change frequency information. Lowry discloses selecting remote device wherein the collected information comprises data change frequency information (col. 4, lines 24-28: STORAGE ANALYTICS 124 can operate with access metrics and trends such as, but not limited to, last access, file timestamp(s), data change frequency, data access frequency and usage statistics to determine a data file hot degree). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu by operating with access metrics including data change frequency, data access frequency to determine a data file hot degree of Lowry. The motivation would have been to facilitate to determine a data file host degree (Lowry col. 4, liens 24-28).

Allowable Subject Matter
Claims 8, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        09/27/2022